An international treaty prohibiting cluster bombs (debate)
The next item is the debate on:
the oral question to the Council on an international treaty to ban cluster munitions; follow-up to the Oslo Declaration, by Josep Borrell Fontelles, on behalf of the Committee on Development - B6-0319/2007);
the oral question to the Commission on an international treaty to ban cluster munitions - follow-up to the Oslo Declaration, by Josep Borrell Fontelles, on behalf of the Committee on Development - B6-0320/2007).
author. - (ES) Madam President, Commissioner, Minister, the calls for a ban on cluster bombs are getting louder and louder. Use of these bombs in summer 2006 in the Lebanon war showed the extent to which they can cause a human disaster.
They are weapons that are a danger to both civilians and military personnel, but in practice 90% of their victims are civilians. In addition, 10% of these deadly bombs do not explode: they remain in the ground and have the same effect as landmines.
Therefore, clearing the land contaminated with these munitions is dangerous, both for the populations and for the international peacekeeping forces. These bombs are not only used for war; they act as a long-term obstacle to transport and agriculture, and they create trade barriers and obstacles to humanitarian aid.
They are thus one of the main problems affecting the development of poor countries: it is the poorest countries that are most affected by them, and in those countries the main victims are the poorest and least-educated sections of the population.
We can no longer say that bombing one's opponents from a height of 10 000 metres and showering them with bombs that remain in the ground is an efficient way of maintaining peace or taking military action.
The deployment of peacekeeping forces and humanitarian aid are today essential to stabilise and rebuild the areas affected by conflict and these bombs now lack any justification, including from a military perspective.
Today we are going to talk to the Commission and to the Council precisely about the initiatives that have come about as a result of the widespread change of attitude among the international community towards cluster bombs.
The European Parliament has repeatedly adopted a very clear position: we want to see international regulation of a global nature prohibiting the use, production, transfer, financing and stockpiling of cluster bombs. Pending this, the EU Member States should implement unilateral actions to prohibit the use and transfer of these bombs, as many states have already done and others are preparing to do.
Commissioner, Minister, the European Parliament wants to thank the Presidency of the Council, the Commission and the Member States for their efforts to negotiate a new protocol to the United Nations Convention on the Use of Certain Conventional Weapons, which deals with all the humanitarian problems associated with the use of cluster bombs. Unfortunately, however, we must recognise that very little progress has been made to date.
We therefore need a solid Oslo Process on the basis of which the states, the NGOs, the Red Cross and the international organisations can draw up and fulfil an ambitious agenda. For the moment, Oslo has been backed by 80 countries, including many developing countries, but it is far from clear yet whether this process will eventually result in a complete ban on cluster bombs.
What is clear is that we need an integrated, comprehensive approach that has a humanitarian slant and that focuses not just on disarmament, but above all on the protection of civilians, helping them to cope with the consequences of war while ensuring that the existing stockpiles of these bombs are destroyed and that the contaminated areas are cleared.
With a number of important events coming up, such as the Vienna meeting in December and the Brussels meeting the following week, as well as 5 November, the Global Day of Action to Ban Cluster Bombs, when there will be many events around the world, what are we going to do?
In this context I would like to ask the Commission and Council representatives what we are going to do, what our position will be? What is the European Union's position on the state of the discussions in the framework of the Convention on the Use of Certain Conventional Weapons?
Are we going to have a common position of the Council in this matter? What initiatives are we developing to encourage the Member States to adopt national measures aimed at prohibiting cluster bombs? What are we doing to support third countries in terms of clearing the areas affected by these munitions, providing education on the risks and destroying the stockpiles of munitions already prohibited?
Finally, is the Commission going to consider organising an international conference on the European Union's role in tackling the socio-economic, humanitarian and development consequences following conflicts in which these weapons have been used?
President-in-Office of the Council. - (PT) Madam President, Commissioner, ladies and gentlemen, Mr Borrell, I should firstly like to thank you for your three questions on this specific issue of the ban on cluster bombs. I will try to briefly and as objectively as possible answer each of the three questions put to the Council.
As regards your first question, I must say that, within the framework of the Convention on Certain Conventional Weapons - to keep my speech short I will simply refer to this as the 'Convention' - the Presidency of the Council of the European Union has, as you know, voiced its concern, on behalf of the European Union, about the humanitarian impact of cluster munitions. In particular, at the Third Review Conference of States Parties to the Convention which was held in Geneva from 7 to 17 November last year, the European Union expressed the view that cluster munitions represent a particularly important element of the future work of the Convention on Certain Conventional Weapons.
The EU presented a proposal supporting the establishment of an open-ended Group of Governmental Experts with the purpose of drafting recommendations for further action in the context of the Convention. This proposal was not adopted by the Conference of States Parties. However, it was agreed to convene, as a matter of urgency, an intersessional meeting of the Group of Governmental Experts on Explosive Remnants of War, with particular focus on cluster munitions.
This meeting was held in Geneva from 19 to 22 June 2007 when the EU submitted a draft negotiating mandate for a legally binding instrument to address all aspects of the humanitarian concerns raised by cluster munitions. This instrument should be adopted by the end of 2008.
The EU Troika carried out extensive consultations with third countries to promote the EU approach. The Group of Governmental Experts decided, however, to postpone any decision on a legally binding instrument until the 2007 meeting of the High Contracting Parties to the Convention which will be held next month.
In parallel with these efforts to address the concerns relating to cluster munitions, as you know, a number of EU Member States have subscribed to the Oslo Declaration and participated in a series of meetings organised within the so-called 'Oslo Process', aimed at a total ban on cluster munitions.
EU Member States have participated in their national capacity. So far no agreement has been reached on an EU position concerning the Oslo Process. The majority of Member States perceive these two processes as complementary and consider them to be parallel efforts leading to a common goal, namely an international legally binding instrument on cluster munitions.
As regards your second question, I must say that, in relation to the forthcoming meetings in Brussels and Vienna, as already mentioned, EU Member States, including the Presidency, will participate in a national capacity if they so decide. No EU common position is planned.
Finally, as regards your third question, I can say that the recent decisions taken by Austria and Belgium on the prohibition of cluster munitions, as referred to by Mr Borrell in his question, have been taken, as you know, on a purely national basis. The Council has not taken any specific action on this issue.
Let us hope that it will express its view soon.
Member of the Commission. - Mr President, I should like to thank Mr Borrell Fontelles for putting this oral question to us. I am glad because I think this is an opportunity for us to comprehensively answer this question on something which has particularly appalling consequences. It has a highly negative impact on human beings, particularly on civilians. The question is, therefore, very dear to me because things that affect human security are always very close to my heart. I fully agree with the position expressed by our Council President, but I would like to mention a few other things also.
Over the past year I have had the opportunity to discuss it in several formal and informal fora, including in meetings organised - the first in Paris and then a later one in Alexandria - by the Institute for Peace Studies and chaired by Ms Mubarak. She took on this issue very strongly and I think she has tried to bring things forward. As in the case for antipersonnel landmines, explosive remnants of war pose great threats to the lives and safety of civilian populations and I would like to comprehensively answer the questions that Mr Borrell Fontelles has asked here.
Their effects can be both immediate and long-lasting. By scattering explosives over wide areas they can kill and injure, as we all know, large numbers of civilians, very often children. In addition, many of the bomblets or submunitions fail to implode and to explode on impact, and their lethal effects remain after conflict so furthermore cluster munitions seriously hinder international humanitarian assistance. We have seen it in the war in Lebanon.
As regards crisis management and post-conflict reconstruction programmes during and in the aftermath of conflicts over the past several years, we in the Commission have been very active in countering the problems created by landmines and also by other explosive remnants of war, including cluster ammunition.
Through the two European Commission mine action strategies covering the period 2002-2007, over EUR 300 million have been committed worldwide in projects covering activities such as demining, stockpile destruction, mine risk education, mine victim assistance, rehabilitation and social economic reintegration. Projects covering cluster munitions have also been carried out in countries which are highly affected by these weapons, such as Afghanistan, Laos and Cambodia to name a few of them.
As for the future, we will maintain our engagement through mainstreaming actions against antipersonnel landmines and explosive remnants of war in our Community external assistance strategies and programmes - so this will be everywhere.
The Commission also makes use of the humanitarian aid instrument managed by ECHO to fund humanitarian demining efforts. The most recent case of humanitarian demining support has been in Lebanon, which received significant humanitarian aid following the conflict in December 2006, which I mentioned before.
Concerning the Commission's role in the negotiation of disarmament treaties or conventions, I would like to recall that such negotiations are sometimes not in our competence. If the Community is not a party to the disarmament treaties or conventions, it can then legally only encourage partner countries to engage fully in multilateralism, in particular via participation in treaties and conventions. I think our President has said a lot on this already.
We took part in the EU troika démarches carried out in key countries such as the United States of America, Japan, Brazil, South Korea, Canada, Pakistan and Ukraine, to promote the multilateral initiatives on cluster munitions in the framework of the Convention on Certain Conventional Weapons, and in particular a negotiation on a legally binding instrument addressing humanitarian concerns about cluster munitions. The objective is to conclude negotiations by the end of next year.
At the same time, the Commission closely follows the Oslo Process and intends to participate as an observer at the meetings planned in that context in Brussels and in Vienna.
In conclusion, I would like to assure you, Mr Borrell Fontelles, and also the European Parliament, that the Commission will continue to make its best efforts to support all the multilateral initiatives that are aimed at a comprehensive and effective ban on cluster mines.
on behalf of the PPE-DE Group. - Madam President, I should like to say to the Commissioner that I am encouraged by the fact that we share the same worries and goals and I thank her for her presentation and description of the developments. I am also glad about the good cooperation between the Members of Parliament in preparing a relevant motion for a resolution.
First of all, it is a matter of urgency. It has a human and political urgency because, in spite of warning signals from all around the world, cluster bombs are still being actively used. So there are two problems we need to address.
Firstly, the use of cluster bombs has an especially inhuman aspect. Those who launch these bombs are usually not able to target them very specifically. The failure rates happen to be much higher than might be expected. The tragic result is extremely high numbers of casualties among civilians, more than 90%, as has been said.
Another problem is the multitude of unexploded cluster bombs that lie in the former conflict areas. This is a major handicap to states that have resolved to start to rebuild their economies after conflicts. Against this background I think the EU should take the lead in trying to ban any kind of production, use and sale of cluster munitions.
The first step should be to introduce an immediate moratorium on the use of these weapons. Further, our resolution insists that EU troops should under no circumstances make use of any kind of cluster ammunition until the relevant international agreements have been achieved. We ask Parliament and the Commission to urgently increase financial assistance to communities and individuals who have been affected by both exploded and unexploded cluster munitions, using to this end all available instruments.
on behalf of the PSE Group. - (PT) Mr President, I am speaking on behalf of the Socialist Group in the European Parliament. These questions exemplify the leading role played by this House in relation to conventional disarmament, controls on the transfer of munitions and the strengthening of international humanitarian law.
We fought for the extension of the Ottawa Convention to all types of mines. Well before the European Council, we argued for a global treaty on the arms trade. The vital need to convert the EU Code of Conduct on Arms Exports into a legally binding instrument has also been a constant demand of this Parliament.
These questions on cluster bombs look to the future and to what Europe must do to eliminate these weapons which make no distinction between civilians and military personnel and which destroy so many human lives. We are calling for an immediate moratorium on using, producing, stockpiling and exporting these weapons. The moratorium must in due time be converted into a legal instrument which has the effect of banning these barbaric munitions, in the long term, from arsenals and battlefields in the same way as anti-personnel mines have already started to disappear.
In addition to calling on the European Union to begin a diplomatic offensive in favour of this new instrument, we want the Member States to lead by example and eliminate the use of these weapons by their Armed Forces. Not only that, they must also permanently stop their export, production and stockpiling. Every day in the Lebanon, Chechnya, Afghanistan and dozens of other countries where the wars have already ended, people are paying the ultimate price for the criminal and immoral irresponsibility of Armed Forces which have lost any sense of the ethical and legal limits that should guide the actions of civilised people.
It is up to Europe to lead a global alliance to re-establish, reaffirm and reinforce these limits. We urgently need a common position in order to eradicate cluster bombs and other cluster munitions.
on behalf of the ALDE Group. - Madam President, civilians - many of them children - are indiscriminately killed or injured by cluster bombs. Dreams are shattered and lives are destroyed. Take the case of the Iraqi boy, Ahmed Kamel. Attracted by a shiny object, Ahmed picked up a bomblet and it exploded. He lost both of his hands and his sight. How is a 12-year-old supposed to make sense of this?
And yet the shocking fact is that cluster munitions are stockpiled in over 15 EU Member States. Horrifyingly, at least 10 EU Member States are producing these weapons: France, Spain, Greece, Italy, the Netherlands, Poland, Romania, Slovakia, Sweden and Bulgaria. It is my view that these countries, as well as those that have used them, including the UK, have blood on their hands.
Whilst I welcome moves by countries such as Belgium to establish national legislation to ban cluster munitions, all other EU Member States must follow suit. I urge the Council and the Commission to endorse the Oslo Process, as we have already called on them to do.
Diplomatic manoeuvres by the UK Government and others to suggest there are 'dumb' and 'smart' cluster munitions must be given short shrift - they all kill and maim. The word 'smart' could not be more misleading or more inappropriate.
We need an immediate moratorium on the use, investment, stockpiling, production, transfer or export of all cluster munitions by all EU Member States. All states which have used them must accept responsibility for their clearance, and the Commission must urgently increase financial assistance to the communities affected by unexploded bomblets. I urge you all to support this resolution.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioner, ladies and gentlemen, the Oslo Process offers an historic opportunity to achieve an international agreement - not just a declaration, but an international agreement - banning cluster bombs. For two decades, there have been campaigns and international initiatives, but they have been repeatedly bogged down in the diplomatic mire of military and economic interests. Now we have an opportunity to reach an agreement in 2008.
This requires support not only from Parliament, which has a clear position here across all parliamentary groups. I was very pleased and interested to hear, Mrs Ferrero-Waldner, that the Commission also supports this position, which is most welcome. The Council now needs to follow the clear stance that has been adopted by Parliament and the Commission; that is very important. It is not just about banning the use and stockpiling of cluster bombs and the trade in these weapons; it is also about production. We should have a ban on the production of these bombs, and the European Union is still one of the main producers of these weapons. They are still being manufactured in Germany, in the United Kingdom, in France, in Spain and Belgium. Legislation has now been adopted in Belgium and Austria to ban production but I know that production has still not stopped entirely in Belgium. There are loopholes in this legislation as well.
We must press ahead with a ban on these weapons. The Member States must move forward towards a ban, and the Council must defend the clear position that has been set out here. That is the only way to ensure that, in 2008, we actually get an agreement.
on behalf of the GUE/NGL Group. - (DE) Madam President, the first time I dealt personally with this issue was during NATO's war of aggression against Yugoslavia, one of the wars which I opposed and which like many other wars was waged by Western countries.
Some 98% of the victims of cluster bombs are civilians. Between 5 and 40% of the submunitions of cluster bombs do not explode. Let me be blunt: it is mainly the major Western industrialised countries which produce and equip their armies with fragmentation bombs and deploy cluster bombs in wars. There are 34 countries which produce cluster bombs, including 13 EU Member States. Cluster bombs are a factor in wars being waged by EU countries, for example in the former Yugoslavia, Afghanistan and Iraq, so please, let us not shed any crocodile tears here!
The EU must bite the bullet. In specific terms, this means that we need the European Union to adopt a common position condemning these murderous weapons. That means an end to the production of cluster bombs, and of course no use of fragmentation bombs as occurred in the Gulf War, Yugoslavia, Afghanistan, Iraq and Lebanon. It cannot be allowed to continue.
(FR) Madam President, Mr President-in-Office, Commissioner, much has already been said on this subject and we of course deplore - the word is hardly strong enough - the use of cluster munitions, which have caused so much serious damage in a number of countries, and I wish to thank Mr Borrell for having in fact raised this disturbing issue.
However, if this ban is to be effective, and if the resolve expressed in the resolution is to succeed, we of course need to go much further than banning the use of such weapons. We also need to deal with their manufacture and sale, because we cannot have a humanitarian debate on the one hand - and it is true that these bombs that do not explode but that lie hidden in the ground in all kinds of places, thereby preventing communities and refugees from returning to their homeland, also prevent the distribution of humanitarian aid - we cannot have such a debate that seeks to highlight the humanitarian side of the problem without at the same time taking effective measures against those industries here at home that, regrettably, are still producing and selling these weapons.
I would like to conclude by saying that this resolution perhaps gives us an opportunity to appeal to the Member States too. In this respect my own country, Belgium, has passed the necessary legislation, indeed I think that it was the first to do so, and I believe that we could be inspired by the law that has been adopted in Belgium to appeal to the other 26 Member States to follow suit.
(NL) Madam President, Commissioner, Minister, President-in-Office of the Council, I would like to use my turn to speak to support both the question and the way it has been worded by Mr Borrell, as well as our joint motion for a resolution on this issue.
I am all too well aware that all the efforts being made on arms control are always very difficult and are sometimes more like a procession of Echternach, where you take two steps forward and then one step back. I think that we must intensify these efforts, because it seems to me in the last few years as if people who are working for disarmament, for arms control, to control weapons, are old-fashioned specimens from a bygone age, because now rearmament is the order of the day. I find that extremely alarming.
When you think that a head of state of the only remaining superpower in the world recently threatened a possible third world war, that strikes fear right to my heart. In this context, which is far less conducive to joint efforts, I think that it is more important than ever that both the Council and the Commission continuously underline that the Member States must act together on this, which unfortunately has not been the case up to now.
(SV) Thank you Madam President. I am also speaking on behalf of my colleague Raül Romeva. He comes from Spain, I come from Sweden, and both countries produce these dreadful weapons and both countries have promised to ban them. But what is my own country doing? At the talks in Oslo, Sweden argued that we should have restricted use rather than a ban. That is a disgraceful position. No civilised country can defend these cruel weapons, and I am delighted to see the great unity that exists between the Council, the Commission and Parliament today in support of a total ban.
When these weapons strike, they constitute a weapon against innocent children. It is an effective weapon against human rights and economic development. We must therefore be highly effective in our fight to ban them. This is the beginning - let us complete the process as soon as possible, as another child is dying every minute. Thank you.
(ES) Mr President, I would like to echo those who have already talked about banning the production, export and stockpiling of these weapons - cluster bombs - which are so harmful to civilians, and to express my support for the Oslo Process, despite the fact that, as the previous speaker said, my country manufactures, stockpiles and exports these types of weapons.
I must make one point, however: on 21 September - i.e. just a month ago - the government, in the shape of the party that supports it, the Socialist Party, tabled in parliament an amendment to the Law on control of external trade in defence and dual-use material aimed partly at restricting - and, where appropriate, prohibiting - cluster bombs that are particularly dangerous for civilians.
In other words, the trend is changing in my country: the manufacture, stockpiling and export of these weapons were approved by previous governments. This government is fully committed to the Oslo Process and wants to see the gradual elimination and, eventually, complete prohibition of their manufacture, stockpiling and export. This was the important point that I wanted to make.
President-in-Office of the Council. - (PT) Mr President, Commissioner, ladies and gentlemen, I should like to raise two vital points, but I will be very brief as I know we are overrunning. The first is that this debate has given me a very clear idea and conviction that this issue will be followed very closely by the European Parliament and is something that concerns many Members. I will therefore of course duly take this into account.
Secondly, I would point out that the European Union is also playing a leading role in this issue, possibly not with the energy that many Members would like, and certainly with some difficulty, but, despite everything, with a certain optimism.
We have already voiced in the appropriate place, in other words in the Convention on Certain Conventional Weapons, the European Union's concern about the humanitarian consequences of this type of weapon. We have also already proposed the negotiation of a legally binding instrument to be adopted by the end of 2008 at the latest, although possibly not with the ambition that many of you desire. However, the fact is that we are here to take decisive steps. This is a process that I hope will amass ever more political will, enthusiasm and effort so that we can ultimately achieve the proposed goals.
Member of the Commission. - Mr President, I would just like to add one thing to what I said before. I can, of course, only speak on areas within the Commission's competence, and you know that this area is a particular competence of the Member States. However, I can speak on the financial assistance to those affected.
I can reconfirm what I said before, which is that we have already done our best to alleviate the problems caused by explosive remnants of war, including cluster munitions, in particular through our mine action strategies and the related horizontal budget line, which accounted for about one third of the funds spent in this domain.
I can assure you that actions against mines and explosive remnants of war will continue to be carried out through the new geographical instruments, and are even being mainstreamed now - and this is new - into our external assistance strategies and programmes.
Some actions can also be funded under the new instrument for stability, so we now have more instruments on hand to address this major challenge, and will take clearly into account the strong position expressed by Parliament in using these as effectively as possible, where necessary, because I totally share the objective that you have expressed.
I have received a motion for a resolution tabled in accordance with Rule 108(5) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow.
(The sitting was suspended for a few moments before Question Time)